DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed May 4, 2022 has been entered.  No claims have been amended.  Currently, claims 21-46 and 48-51 are pending for examination.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 2-3 that Bharmi (US Pat 8,155,731) fails to disclose “control logic configured to determine whether the sensed signal crosses a transition threshold between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states for at least a predetermined period of time” (emphasis added) as recited by claim 21.  While applicant does not dispute Bharmi discloses determining whether a sensed signal crosses a transition threshold between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states, applicant does argue that the predetermined period of time identified in the last Office action is to allow transient variations of an electrogram to subside, and not associated with a determination of whether a sensed signal crosses a transition threshold between a first posture state and a second posture state.  This argument is unpersuasive.  Bharmi provides a direct association between the change in posture and the resultant transient variations in IEGM morphological parameters (col. 9, lines 2-6).  Therefore one in the art would understand that the predetermined period of time disclosed in Bharmi is also directly related to the posture change from the first posture state of a plurality of posture states and the second posture state of the plurality of posture states.  Bharmi discloses determining whether a sensed signal crosses a transition threshold 202.  Bharmi discloses subsequent to this determination of the change in posture that a predetermined period of time is provided 206.  Subsequent to the predetermined period of time, therapy is delivered 210 (fig. 3).
Applicant argues on pages 3-5 that Bourget et al. (US PG Pub 2007/0150029) fails to disclose “control logic configured to determine whether the sensed signal crosses a transition threshold between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states for at least a predetermined period of time” (emphasis added) as recited by claim 21.  Bourget et al. discloses an example technique in Figure 11 for delivering stimulation based on whether the patient parameter value is stable or transient, with feedback loops to continuously determine if the sensed patient parameter value is transient/stable, even if therapy is delivered according to a transient predetermined default or a stable associated therapy information.  Bourget et al. explains that when the patient parameter is transient and/or rapidly changing, e.g., when the patient is quickly transitioning between activities or postures, therapy based on usual patient parameter value associations may be inappropriate for a short period of time, resulting in patient discomfort ([0087]).  Thus, Bourget et al. discloses processor 34 determines whether the patient parameter values are transient or stable, an example being whether the rate of change of the parameter values exceeds a threshold for a transient patient parameter ([0088]) and whether the rate of change of the parameter is below a threshold for a stable patient parameter ([0089]).  Bourget et al. further discloses delivering low values of therapy parameters, or alternatively suspending delivery of therapy during which the patient parameter is transient for a period of time, this predetermined period of time also chosen such that the patient parameter “is likely to be stable at the end of the period, e.g., the patient is likely to be stably within the new posture or activity” ([0089]).  After the patient parameter value is stable, e.g., the rate of change is below the threshold, the processor 34 may control delivery of therapy according to therapy information associated with the stable value ([0089]).  Therefore, Bourget et al. discloses control logic configured to determine whether the sensed signal crosses a transition threshold (“rate of change of the parameter values exceeds a threshold” [0088]; “rate of change is below the threshold” [0089]) between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states (“patient is… transitioning between activities or postures” [0087]; “new posture or activity” [0089]) for at least a predetermined period of time (“predetermined period of time may be chosen such that the patient parameter is likely to be stable at the end of the period, e.g., the patient is likely to be stably within the new posture or activity” (emphasis added) [0089]).  While the applicant directs attention to the suspension of therapy while the patient parameter is transient, arguing that it has not been shown that Bourget et al. determines whether the patient parameter continues to change or not during that period of time during which therapy was suspended, this is unpersuasive as the flowchart of  Figure 11 comprises feedback loops that continually determine the rate of change of the patient parameter.  
After further consideration in light of the April 1, 2022 interview and the most recent response, it is noted that the limitation presented in claim 21 is written in a manner that allow for a broad interpretation of “control logic configured to determine whether the sensed signal crosses a transition threshold between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states for at least a predetermined period of time”.  For example, this limitation is interpreted as requiring a predetermined period of time provided to determine if a sensed signal crosses a transition threshold between a first posture state and a second posture state.  It does not require the sensed signal to cross a transition threshold between a first posture state and a second posture state and remain in the second posture state for a predetermined period of time.  Claim 21 further requires, “response logic configured to automatically initiate an action in response to the control logic determining that the sensed signal crossed the transition threshold between the first posture state and the second posture state for at least the predetermined period of time”.  Similarly, this limitation does not require the sensed signal to cross a transition threshold between a first posture state and a second posture state and remain in the second posture state for a predetermined period of time before the response logic automatically initiates an action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 29-33, 45, 48-49, 51 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Bharmi (US Pat 8,155,731).
Regarding claims 21, 29-30, 33, 45, 49, 51, Bharmi discloses a system and method comprising: a sensor (“accelerometer”) configured to sense a signal indicative of at least one of posture or activity of a patient; control logic configured to determine whether the sensed signal crosses a transition threshold between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states (“Contemporaneously, at step 202, the pacer/ICD detects changes in patient posture using a 3D accelerometer or other suitable device and also determines whether the changes are significant (using, e.g., suitable thresholds).” col. 8, lines 63-66) for at least a predetermined period of time (“At step 206, the pacer/ICD also identifies periods of time subsequent to the change in posture sufficient to allow transient the changes detected at step 204 to subside or decay” col. 9, lines 8-11), the first posture state being different than the second posture state; and response logic configured to automatically initiate an action 208, 210 in response to the control logic determining that the sensed signal crossed the transition threshold between the first posture state and the second posture state for at least the predetermined period of time (“subsequent transient decay period” col. 9, line 40).
Regarding claims 22-23, Bharmi discloses a therapy module configured to deliver therapy to the patient, and wherein the action is a change in the therapy delivered to the patient from a first therapy level to a second therapy level by the therapy module (col. 10, lines 33-56).
Regarding claim 24, Bharmi discloses a notification logic configured to deliver a notification associated with care of the patient, and wherein the action is the notification automatically issued by the notification logic (col. 10, lines 33-34).
Regarding claims 31-32, 48, Bharmi discloses a programmer for an implantable medical device, wherein the programmer is configured to program at least one of the transition threshold or the predetermined period of time (col. 15, line 66 to col. 16, line 10).

Claim(s) 21-23, 25-33, 45-46, 48-51 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Bourget et al. (US PG Pub 2007/0150029).
Regarding claim 21-23, 28-30, 33, 45, 49-51, Bourget et al. discloses a system comprising: a sensor (“accelerometer” [0085]) configured to sense a signal indicative of at least one of posture or activity of a patient; control logic configured to determine whether the sensed signal crosses a transition threshold between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states (“plurality of postures or activities” [0084]; “the patient parameter is rapidly changing, e.g., when the patient is quickly transitioning between activities or postures” [0087]) for at least a predetermined period of time ([0089]), the first posture state being different than the second posture state (“new posture” [0089]); and response logic configured to automatically initiate an action (“delivery of therapy”) in response to the control logic determining that the sensed signal crossed the transition threshold between the first posture state and the second posture state for at least the predetermined period of time (“The predetermined period of time may be chosen such that the patient parameter is likely to be stable at the end of the period… delivery of therapy according to therapy information associated with the stable value” [0089]).
Regarding claims 25-26, Bourget et al. discloses a memory configured to store a definition of the first posture state and a definition of the second posture state, the definition of the first posture state and the definition of the second posture state being associated with a posture state boundary, and wherein the control logic is configured to determine whether the sensed signal crosses the transition threshold between the first posture state and the second posture state for at least the predetermined period of time based on a location of the boundary ([0045-0046]; “new posture” [0089]).
Regarding claim 27, 46, Bourget et al. discloses a memory (fig. 3) configured to store a plurality of posture state definitions, wherein one of the plurality of posture states is defined by a respective one of the plurality of posture state definitions ([0045-0046]), and wherein the predetermined period of time is respectively associated with the respective one of the plurality of posture state definitions ([0089)]).
Regarding claims 31-32, 48, Bourget et al. discloses a programmer 20 for an implantable medical device, wherein the programmer is configured to program at least one of the transition threshold or the predetermined period of time ([0043]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25-28, 46, 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharmi (US Pat 8,155,731) in view of Miesel (US PG Pub 2005/0245988). 
Regarding claims 25-28, 46, 50, Bharmi discloses determining changes in patient posture using an accelerometer and using suitable thresholds to determine if these changes are significant (col. 8, lines 64-66), but does not expressly disclose a memory configured to store a definition of the first posture state and a definition of the second posture state, the definition of the first posture state and the definition of the second posture state being associated with a posture state boundary.  Miesel teaches it is known in the art for different posture state boundaries (“threshold values”) to be stored in a memory 48 for comparison to sensed signals from accelerometers to determine when the signals cross a transition threshold between different posture states ([0061]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bharmi to include such a memory with stored posture state boundaries as taught by Miesel in order to provide threshold values for comparison to sensed accelerometer signals to better detect postural changes.

Claim 34-36, 40-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharmi (US Pat 8,155,731) in view of Bourget et al. (US PG Pub 2007/0150029).
Regarding claim 34, Bharmi discloses an implantable medical device, comprising: a sensor (“accelerometer”) configured to sense a signal indicative of at least one of posture or activity of a patient; control logic configured to determine whether the sensed signal crosses a transition threshold between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states (“Contemporaneously, at step 202, the pacer/ICD detects changes in patient posture using a 3D accelerometer or other suitable device and also determines whether the changes are significant (using, e.g., suitable thresholds).” col. 8, lines 63-66) for at least a predetermined period of time (“At step 206, the pacer/ICD also identifies periods of time subsequent to the change in posture sufficient to allow transient the changes detected at step 204 to subside or decay” col. 9, lines 8-11), the first posture state being different than the second posture state; and response logic configured to automatically initiate an action 208, 210 in response to the control logic determining that the sensed signal crossed the transition threshold between the first posture state and the second posture state for at least the predetermined period of time (“subsequent transient decay period” col. 9, line 40; “fixed time interval” col. 9, line 56).  Bharmi does not expressly disclose determining if the sensed signal does not re-cross the transition threshold between the first posture state and the second posture state.  Bourget et al. teaches determining when a patient is likely to be stable within a new posture or activity within a predetermined period of time ([0089]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bharmi to ensure that the patient was stable in a new posture as taught by Bourget et al. in order to prevent a new therapy to be delivered that was not appropriate because the posture had reverted back.  Furthermore, it would have been obvious that if the detected signal were stable after the predetermined period of time had elapsed, then the signal did not re-cross the transition threshold, as if a transient signal were detected, it would indicate the patient parameter were still volatile and would be at risk of a re-crossing of a posture transition threshold.
Regarding claims 35-36, Bharmi discloses a therapy module configured to deliver therapy to the patient, and wherein the action is a change in the therapy delivered to the patient from a first therapy level to a second therapy level by the therapy module (col. 10, lines 33-56).
Regarding claims 40-44, Bharmi does not expressly disclose a third posture state with a second action automatically initiated if the sensed signal crosses a second transition threshold between the second posture state and the third posture state.  However, this further limitation is merely a further duplication of the limitations presented in claim 34.  Given that Bharmi discloses a plurality of suitable thresholds for the posture changes (col. 8, lines 64-66), each posture change requiring an action 208, 210 after a predetermined time interval (“subsequent transient decay period” col. 9, line 40; “fixed time interval” col. 9, line 56), it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of posture states, each with their respective transition thresholds as such a modification is considered a mere duplication of parts of a concept already disclosed by the prior art.  

Claims 37-39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharmi (US Pat 8,155,731) in view of Bourget et al. (US PG Pub 2007/0150029) as applied to claims 34-36, 40-44 above, and further in view of Miesel (US PG Pub 2005/0245988).
Regarding claims 37-39, Bharmi discloses determining changes in patient posture using an accelerometer and using suitable thresholds to determine if these changes are significant (col. 8, lines 64-66), but does not expressly disclose a memory configured to store a definition of the first posture state and a definition of the second posture state, the definition of the first posture state and the definition of the second posture state being associated with a posture state boundary.  Miesel teaches it is known in the art for different posture state boundaries (“threshold values”) to be stored in a memory 48 for comparison to sensed signals from accelerometers to determine when the signals cross a transition threshold between different posture states ([0061]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bharmi to include such a memory with stored posture state boundaries as taught by Miesel in order to provide threshold values for comparison to sensed accelerometer signals to better detect postural changes.

Claims 34-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bourget et al. (US PG Pub 2007/0150029).
Regarding claim 34, Bourget et al. discloses an implantable medical device, comprising: a sensor (“accelerometer” [0085]) configured to sense a signal indicative of at least one of posture or activity of a patient; control logic configured to determine whether the sensed signal crosses a transition threshold between a first posture state of a plurality of posture states and a second posture state of the plurality of posture states (“plurality of postures or activities” [0084]; “the patient parameter is rapidly changing, e.g., when the patient is quickly transitioning between activities or postures” [0087]) for at least a predetermined period of time ([0089]), the first posture state being different than the second posture state (“new posture” [0089]); and response logic configured to automatically initiate an action (“delivery of therapy”) in response to the control logic determining that the sensed signal crossed the transition threshold between the first posture state and the second posture state for at least the predetermined period of time (“The predetermined period of time may be chosen such that the patient parameter is likely to be stable at the end of the period… delivery of therapy according to therapy information associated with the stable value” [0089]). Bourget et al. does not expressly disclose whether or not the circuitry senses if the signal does not re-cross the transition threshold for at least a predetermined period of time but it would have been obvious to one of ordinary skill in the art at the time the invention was made that if the detected signal were stable after the predetermined period of time had elapsed, then the signal did not re-cross the transition threshold, as if a transient signal were detected, it would indicate the patient parameter were still volatile and would be at risk of a re-crossing of a posture transition threshold. 
Regarding claims 35-36, Bourget et al. discloses an implantable medical device comprising a therapy module configured to deliver electrical stimulation therapy to the patient, and wherein the action is a change in the therapy delivered to the patient from a first therapy level to a second therapy level by the therapy module ([0028], [0081), [0089]).
Regarding claim 37, Bourget et al. discloses a memory (fig. 3) configured to store a definition of the first posture state and a definition of the second posture state, the definition of the first posture state and the definition of the second posture state defining a respective posture state boundary between the first posture state and the second posture state, and wherein the control logic is further configured to determine, based on the location of the boundary, whether the sensed signal crosses the transition threshold between the first posture state and the second posture state and does not re-cross the transition threshold between the first posture state and the second posture state for at least the predetermined time based on a location of the boundary ([0045-0046]).
Regarding claims 38-39, Bourget et al. discloses a memory (fig. 3) configured to store a plurality of posture state definitions, one of which defines one of the plurality of posture states ([0045-0046]); wherein one or more transition thresholds that are different than the transition threshold between the first posture state and the second posture state are each respectively associated with one or more different ones of the posture state definitions ([0075]).
Regarding claims 40-44, Bourget et al. does not expressly disclose a third posture state with a second action automatically initiated if the sensed signal crosses a second transition threshold between the second posture state and the third posture state.  However, this further limitation is merely a further duplication of the limitations presented in claim 34.  Given that Bourget et al. discloses a plurality of thresholds for the posture changes ([0085-0086]), each posture change requiring an action ([0085]) after a predetermined time interval ([0089]), it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of posture states, each with their respective transition thresholds as such a modification is considered a mere duplication of parts of a concept already disclosed by the prior art.  

Claim 24 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bourget et al. (US PG Pub 2007/0150029) in view of Gerber et al. (US PG Pub 2008/0269843).
Regarding claim 24, Bourget et al. does not expressly disclose notification logic configured to deliver a notification associated with care of the patient, and wherein the response is the notification automatically issued by the notification logic. Gerber et al. teaches an implantable medical device where a notification associated with the care of the patient is automatically issued by notification logic ([0094]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bourget et al. to notify the patient of associated care delivered to the patient as taught by Gerber et al. in order for the patient to be aware of any serious changes in therapy ([0094]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dalal et al. (US PG Pub 2008/0262360)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792